Exhibit 10.1
January 24, 2011
Inovio Pharmaceuticals, Inc.
1787 Sentry Parkway West
Building 18, Suite 400
Blue Bell, PA 19422
Ladies and Gentlemen:
     The undersigned (the “Investor”) hereby confirms and agrees with you as
follows:
     1. This Purchase Agreement (the “Agreement”) is made as of the date hereof
between Inovio Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and the Investor that is a signatory to this Agreement.
     2. The Company has authorized the sale and issuance of up to 21,130,400
shares (the “Offered Shares”) of common stock, par value $0.001 per share (the
“Common Stock”), and Warrants to purchase up to 10,565,200 shares of Common
Stock (the “Offered Warrants”). The Offered Shares and the Offered Warrants will
be sold together as units (“Units”), each Unit consisting of one share of Common
Stock and one Warrant to purchase 0.5 of a share of Common Stock. The Units will
not be certificated and the Offered Shares and the Offered Warrants shall be
immediately separable and transferable upon issuance. The Common Stock issuable
upon exercise of the Offered Warrants is herein referred to as the “Warrant
Shares.” The Offered Shares, the Offered Warrants and the Warrant Shares are
collectively referred to herein as the “Offered Securities.” The offering of the
Offered Securities (the “Offering”) is being made pursuant to an effective shelf
registration statement on Form S-3 (SEC File No. 333-160123).
     3. The Company and the Investor agree that the Offering is being made
subject to the execution by the Company and the Placement Agent of the Placement
Agency Agreement, delivery of the base prospectus relating to the Offered
Securities and delivery of additional offering information, including pricing
information. The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor the number
of Offered Securities set forth below the Investor’s name on Schedule I hereto,
at a purchase price of $1.15 per Unit, pursuant to the Terms and Conditions for
Purchase of Offered Securities attached hereto as Annex I and incorporated
herein by reference as if fully set forth herein. The Investor acknowledges that
the Offering is not being underwritten by the Placement Agent and that there is
no minimum offering amount. Shares of Common Stock will be credited to the
Investor using customary book-entry procedures. The executed Warrant will be
delivered pursuant to the terms thereof.
     4. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company,
(b) except as set forth on Schedule II hereto, neither it, nor any group of
which it is a member or to which it is related, beneficially owns (including the
right to acquire or vote) any securities of the Company and (c) it is not a
FINRA member or a person associated with or affiliated with any FINRA member as
of the date hereof.

 



--------------------------------------------------------------------------------



 



     5. The Investor confirms that it has had full access to all filings made by
the Company with the Securities and Exchange Commission, including the
registration statement and base prospectus relating to the Offered Securities,
and the documents incorporated by reference therein, and that it was able to
read, review, download and print each such filing.

2



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                 
 
  Name of Investor:                          
 
               
 
      By:    
 
   
 
               
 
      Name:   Austin W. Marxe    
 
               
 
      Title:   Authorized Signatory    

          AGREED AND ACCEPTED:    
 
        INOVIO PHARMACEUTICALS, INC.    
 
       
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

3



--------------------------------------------------------------------------------



 



SCHEDULE I
SCHEDULE OF INVESTORS
Name of Investor:
_______________________
Name of Individual Representing
Investor:
Austin W. Marxe
Title of Individual Representing
Investor:
Authorized Signatory
Address:      527 Madison Avenue, Suite 2600, New York, NY 10022
Telephone:      212-319-6670
Telecopier:      212-319-6677

          Number of   Price Per   Aggregate Offered Units   Unit   Purchase to
Be Purchased   In Dollars   Price     $1.15   $

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SCHEDULE OF BENEFICIAL OWNERSHIP
     Please provide the number of securities of Inovio Pharmaceuticals, Inc.
that you or your organization will own immediately after Closing, including
those Offered Securities purchased by you or your organization pursuant to this
Investor Purchase Agreement and those securities purchased or acquired by you or
your organization through other transactions and provide the number of
securities that you have or your organization has the right to acquire within
60 days of Closing:
 
 

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF OFFERED SECURITIES
     1. Agreement to Sell and Purchase the Offered Securities; Placement Agent.
     1.1 Upon the terms and subject to the conditions hereinafter set forth, at
the Closing (as defined in Section 2 below), the Company will sell to the
Investor, and the Investor will purchase from the Company, the number of units
set forth on Schedule I of this Agreement below such Investor’s name at the
purchase price set forth therein.
     1.2 The Company may enter into agreements similar to this Agreement with
certain other investors (the “Other Investors”) and expects to complete sales of
Offered Securities to them. The Investor and the Other Investors hereinafter
collectively are referred to as the “Investors,” and this Agreement and the
agreements executed by the Other Investors are hereinafter collectively referred
to as the “Agreements”. The Company may accept or reject any one or more
Agreements in its sole discretion.
     1.3 The Company has entered into a Placement Agency Agreement (the
“Placement Agency Agreement”) dated the date hereof with Roth Capital Partners,
LLC in its capacity as Placement Agent for the Offering (the “Placement Agent”),
and the Company has agreed to pay the Placement Agent a fee in respect of the
sale of the units. The representations and warranties of the Company in the
Placement Agency Agreement are hereby incorporated by reference and the Company
acknowledges that the Investor has relied on such representations and warranties
in determining to purchase the Offered Securities.
     2. Delivery of the Offered Securities at Closing. The completion of the
purchase and sale of the Offered Securities (the “Closing”) shall take place at
a place and time (the “Closing Date”) to be specified by the Company and the
Placement Agent, in accordance with Rule 15c6-1 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
          The Company’s obligation to issue and sell the Offered Securities at
Closing to the Investor shall be subject to the accuracy of the representations
and warranties made by the Investor and the fulfillment of those undertakings of
the Investor to be fulfilled prior to the Closing.
          The Investor’s obligation to purchase the Offered Securities shall be
subject to the condition that the Placement Agent shall not have (a) terminated
the Placement Agency Agreement pursuant to the terms thereof or (b) determined
that the conditions to closing in the Placement Agency Agreement have not been
satisfied.
          At the Closing, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account:
Genetronics, Inc.
Wells Fargo Bank, San Francisco, CA
Transit: 121000248
A/N: 4121149694
Swift: WFB1US6S

 



--------------------------------------------------------------------------------



 



          Upon receipt of payment by, or on behalf of the Investor, the Company
shall (a) deliver the Offered Shares purchased by the Investor to the Investor
through DTC directly to the account(s) of the applicable DTC Holder as set forth
on Annex II and (b) deliver the Offered Warrants to the Investor at the address
set forth on Annex II.
     3. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Investor, as follows:
     3.1 The issuance and sale of each of the Offered Shares and the Offered
Warrants have been duly authorized by the Company, and the Offered Shares, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable and will not be subject to preemptive or
similar rights. The Warrant Shares have been duly authorized and reserved for
issuance pursuant to the terms of the Offered Warrants, and the Warrant Shares,
when issued by the Company upon valid exercise of the Offered Warrants and
payment of the exercise price, will be duly and validly issued, fully paid and
nonassessable and will not be subject to preemptive or similar rights.
     3.2 Each of this Agreement and the Offered Warrants constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and equitable principles of
general applicability.
     3.3 The Company shall not effect any offer or sale of any equity or
equity-related securities that would result in the transactions contemplated
hereby becoming subject to stockholder approval under the rules and regulations
of FINRA or the NYSE Amex.
     4. Representations, Warranties and Covenants of the Investor. The Investor
represents and warrants to the Company as follows:
     4.1 The Investor has received the Company’s base prospectus relating to the
Offered Securities. The Investor acknowledges that the Investor has received
certain additional information regarding the Offering, including pricing
information (the “Offering Information”). Such Offering Information may be
provided to the Investor by any means permitted under the Securities Act of
1933, as amended, including through a prospectus supplement, a free writing
prospectus and oral communications.
     4.2 The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.
     4.3 The Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Offered Securities and has, in connection with its decision to purchase the
number of Offered Securities set forth on Schedule I to the Agreement, relied
solely upon the registration statement, the base prospectus, the Offering
Information and any amendments or supplements thereto and has not relied upon
any information provided by the Placement Agent.
     4.4 The Investor understands that nothing in the registration statement,
the base prospectus, the Offering Information and any amendments or supplements
thereto, this Agreement or any other materials presented to such Investor in
connection with the purchase and sale of the Offered Securities

A-2



--------------------------------------------------------------------------------



 



constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Offered Securities.
     4.5 From and after obtaining knowledge of the sale of the Offered
Securities contemplated hereby, the Investor has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities), and has not
violated its obligations of confidentiality. The Investor covenants that it will
not engage in any purchases or sales of the securities of the Company (including
Short Sales) or disclose any information about the contemplated offering (other
than to its advisors that are under a legal obligation of confidentiality) prior
to the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Offered
Securities acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to such
Investor of the Offered Securities being purchased and the payment therefor.
     6. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by a nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows: (a) if to the Company, at the
office of the Company, 1787 Sentry Parkway West, Building 18, Suite 400, Blue
Bell, Pennsylvania 19422; and (b) if to an Investor, at its address on
Schedule I hereto, or at such other address or addresses as may have been
furnished to the Company in writing by such Investor.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience or reference only and shall not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

A-3



--------------------------------------------------------------------------------



 



     11. Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be as effective as original
signatures.
     12. Termination. In the event that the Placement Agency Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

A-4



--------------------------------------------------------------------------------



 



Annex II
INOVIO PHARMACEUTICALS, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Annex I to the Agreement, please provide us with the following
information:

         
1.
  The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:    
 
       
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):    
 
       
 
       
6.
  DTC Participant Number:    
 
       
 
       
7.
  Name of Account at DTC Participant being credited with the Shares:    
 
       
 
       
8.
  Account Number at DTC Participant being credited with the Shares:    
 
       

 